As filed with the Securities and Exchange Commission on July 6, 2017 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Franklin Value Investors Trust (Exact Name of Registrant as Specified in Charter) (201) 912 - (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class C, Class R, and Advisor Class Shares of beneficial interest, no par value, of Franklin Small Cap Value Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective on August 7, 2017 pursuant to Rule 488 under the Securities Act of 1933. # 3053998 v. 7 FRANKLIN MIDCAP VALUE FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin MidCap Value Fund (the “MidCap Fund”) scheduled for October 27, 2017, at 10:00 a.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individuals named on your proxy card to vote on important issues relating to the MidCap Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal, which is in accordance with the Board of Trustees’ recommendation on page 8 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional solicitation or mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or, if eligible, through the Internet, 24 hours a day. If your account is eligible to vote through the Internet, separate instructions are enclosed. # 3053998 v. 7 FRANKLIN MIDCAP VALUE FUND One Franklin Parkway San Mateo, California 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on October 27, 2017 To the Shareholders of the Franklin MidCap Value Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin MidCap Value Fund (the “MidCap Fund”), a series of Franklin Value Investors Trust (the “Trust”), will be held at the offices of the MidCap Fund, at One Franklin Parkway, San Mateo, California 94403, on October 27, 2017, at 10:00a.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve a Plan of Reorganization (the “Plan”) between the MidCap Fund and the Franklin Small Cap Value Fund (the “Small Cap Fund”), another series of the Trust, that provides for: (i) the acquisition of substantially all of the assets of the MidCap Fund by the Small Cap Fund in exchange solely for shares of the Small Cap Fund; (ii) the distribution of such shares to the shareholders of the MidCap Fund; and (iii) the complete liquidation and dissolution of the MidCap Fund . 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the terms of the proposed reorganization of the MidCap Fund with and into the Small Cap Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on July 21, 2017 are entitled to notice of, and to vote at, the Meeting and any adjournment of the Meeting. By Order of the Board of Trustees of the Trust, Steven J. Gray Secretary [], 2017 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Trust urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the MidCap Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You also may be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, if your account is eligible, you also may vote through the Internet by visiting the website printed on your proxy card and following the online instructions. # 3053998 v. 7 # 3053998 v. 7 Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon? . 3 What will happen if shareholders approve the Plan? . 3 How will the Transaction affect me? . 3 What are the federal income tax consequences of the Transaction? . 6 How do the distribution and purchase procedures of the Funds compare? . 6 How do the redemption procedures and exchange privileges of the Funds compare? . 7 What is the anticipated timing of the Transaction? . 7 What happens if the Transaction is not approved? . 7 How will shareholder voting be handled? . 7 What is the Board’s recommendation regarding the proposal? . 8 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 8 Are there any significant differences between the investment goals, strategies, and policies of the Funds? . 8 How do the principal investment risks of the Funds compare? . 10 What are the distribution and purchase procedures of the Funds? . 10 What are the redemption procedures and exchange privileges of the Funds? . 11 Who manages the Funds? . 11 What are the Funds’ investment management fees? . 12 What are the fees and expenses of each Fund and what might they be after the Transaction? . 13 How do the performance records of the Funds compare? . 16 Where can I find more financial and performance information about the Funds? . 17 What are other key features of the Funds? . 17 REASONS FOR THE TRANSACTION 18 INFORMATION ABOUT THE TRANSACTION 21 How will the Transaction be carried out? . 21 Who will pay the expenses of the Transaction? . 22 What should I know about the Small Cap Fund Shares? . 22 What are the capitalizations of the Funds and what might the Small Cap Fund’s capitalization be after the Transaction? . 22 COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS . 23 How do the investment goals, strategies, policies and risks of the Funds compare? . 23 How do the fundamental investment policies differ? . 26 What are the principal risk factors associated with investments in the Funds? . 26 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 29 INFORMATION ABOUT THE FUNDS . 31 Organization and Structure . 31 Additional Information . 33 VOTING INFORMATION 34 How many votes are necessary to approve the Plan? . 34 How do I ensure my vote is accurately recorded? . 35 May I revoke my proxy? . 35 What other matters will be voted upon at the Meeting? . 35 Who is entitled to vote? . 35 How will proxies be solicited? . 35 Are there dissenters’ rights? . 36 PRINCIPAL HOLDERS OF SHARES . 37 SHAREHOLDER PROPOSALS . 37 ADJOURNMENT 38 GLOSSARY 39 EXHIBITS TO THE PROSPECTUS/PROXY STATEMENT 40 A. Form of Plan of Reorganization B. Financial Highlights of the MidCap Fund and the Small Cap Fund C. Principal Holders of Securities D. Prospectus of the Small Cap Fund – Class A, Class C, Class R, Class R6 and Advisor Class, dated March 1, 2017, as amended and supplemented to date (enclosed) PROSPECTUS/PROXY STATEMENT Dated [], 2017 Acquisition of Substantially All of the Assets of FRANKLIN MIDCAP VALUE FUND By and in Exchange for Shares of FRANKLIN SMALL CAP VALUE FUND (each a series of Franklin Value Investors Trust) (the “Trust”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin MidCap Value Fund (the “MidCap Fund”). At the Meeting, shareholders of the MidCap Fund will be asked to approve a Plan of Reorganization (the “Plan”). If the MidCap Fund’s shareholders vote to approve the Plan, substantially all of the assets of the MidCap Fund will be acquired by the Franklin Small Cap Value Fund (the “Small Cap Fund”) in exchange for Class A, Class C, Class R and Advisor Class shares of the Small Cap Fund. The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the principal offices of the Trust, One Franklin Parkway, San Mateo, California 94403-1906, on October 27, 2017, at 10:00 a.m., Pacific time. You can reach the offices of the Trust by calling (800) 342-5236. The Board of Trustees of the Trust (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about [August 22], 2017. If the MidCap Fund’s shareholders vote to approve the Plan, you will receive Class A, Class C, Class R, and Advisor Class shares of the Small Cap Fund of equivalent aggregate net asset value (“NAV”) to your investment in the corresponding class of shares of the MidCap Fund. The MidCap Fund will then be liquidated and dissolved. The MidCap Fund and the Small Cap Fund (each, a “Fund” and, collectively, the “Funds”) have identical investment goals and similar principal investment strategies and principal investment risks, although there are some differences, which are discussed in more detail below. Each Fund’s investment goal is long-term total return. This Prospectus/Proxy Statement includes information about the Plan and the Small Cap Fund that you should know before voting on the Plan, which, if approved, could result in your investment in the Small Cap Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the MidCap Fund, the Small Cap Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: 1 # 3053998 v. 7 • The Prospectus dated March 1, 2017 of the Trust that includes the MidCap Fund – Class A, Class C, Class R and Advisor Class and the Small Cap Fund – Class A, Class C, Class R, Class R6 and Advisor Class, as supplemented to date (the “Fund Prospectus”), which is enclosed herewith, incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated [], 2017, relating to this Prospectus/Proxy Statement, which has been filed with the SEC, is incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement or the Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. 2 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement.
